Title: From Thomas Jefferson to Wilson Cary Nicholas, 24 March 1806
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                        
                            Dear Sir
                            
                            Washington Mar. 24. 06.
                        
                        A last effort at friendly settlement with Spain is proposed to be made at Paris, & under the auspices of
                            France. for this purpose Genl. Armstrong & mr Bowdoin (both now at Paris) have been appointed joint Comrs. but
                            such a cloud of dissatisfaction rests on Genl. Armstrong in the minds of many persons, on account of a late occurrence
                            stated in all the public papers, that we have in contemplation to add a 3d Commissioner in order to give the necessary
                            measure of public confidence to the Commission. of these two gentlemen, one being of Massachusets & one of N. York, it
                            is thought the 3d. should be a Southern man; & the rather as the interests to be negociated are almost entirely Southern
                            & Western. this addition is not yet ultimately decided on; but I am inclined to believe it will be adopted. under this
                            expectation & my wish that you may be willing to undertake it, I give you the earliest possible intimation of it, that
                            you may be preparing both your mind & your measures for the mission. the departure would be required to be very prompt;
                            tho’ the absence I think will not be long; Buonaparte not being in the practice of procrastination. this particular
                            considern will I hope reconcile the voyage to your affairs & your feelings. the allowance to an extra mission, is
                            salary from the day of leaving home, & expences to the place of destination, or in lieu of the latter & to avoid
                            settlements, a competent fixed sum may be given. for the return a continuance of the salary for three months after
                            fulfilment of the commission. be so good as to make up your mind as quickly as possible & to answer me as early as
                            possible, considering the measure as proposed provisionally only, & not to be communicated to any mortal until we see it
                            proper. affectionate salutations
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. be so good as to acknolege the rect. of this lre by the return of post, that I may be in no
                                doubt of it’s being in your hands.
                        
                    